Citation Nr: 1218351	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  11-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of receipt of death pension. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to February 1946.  The Veteran died in June 1959.  The appellant was previously married to the Veteran, and seeks recognition as his surviving spouse for pension purposes herein. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied the above claim.  In April 2012, the appellant testified at a hearing held before the undersigned Veterans Law Judge. 

The issue of entitlement to recognition as the surviving spouse of the Veteran for the purposes of receipt of death pension related to her second marriage to another Veteran has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

After the Veteran's death, the appellant remarried in July 1962 and that marriage was terminated by divorce in January 1994. 

CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran for death pension purposes have not been met.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.30, 3.55, 3.314 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

The appellant has been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate entitlement to recognition as the Veteran's surviving spouse for death pension.  The VLJ asked specific questions, however, directed at identifying whether the appellant could be recognized as the Veteran's surviving spouse.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the appellant volunteered her marital history.  Accordingly, the appellant is not shown to be prejudiced on this basis.  Finally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Certain VA death benefits, including death pension, dependency and indemnity compensation (DIC) benefits, and accrued benefits are payable to a Veteran's surviving spouse.  38 U.S.C.A. §§ 1310, 1541. 

"Spouse" is defined as by regulation as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)."  38 C.F.R. § 3.50(a).  38 C.F.R. § 3.1(j) defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  Id.  

A "surviving spouse" is defined as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55, has not remarried and has not since the death of the Veteran and after September 19, 1962 held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. § 3.50 (b). 

38 C.F.R. § 3.55 provides that remarriage of a surviving spouse does not bar the furnishing of pension benefits to the surviving spouse if the marriage was void or annulled.  Further, on or after January 1, 1971, remarriage of a surviving spouse terminated prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, who, but for the remarriage, would be considered the surviving spouse, provided that the marriage was terminated by death or dissolved by a court with basic authority to render a divorce decree, will not bar furnishing benefits.  Further, on or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of DIC benefits unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  On or after December 1, 1999, remarriage of a surviving spouse terminated by death, divorce, or annulment will not bar the furnishing of benefits relating to medical care for survivors and dependants under 38 U.S.C.A. § 1781, educational assistance under 38 U.S.C. chapter 35, or housing loans under 38 U.S.C.A. Chapter 37, unless the Secretary determines that the death or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55. 

In this case, the appellant and the Veteran were married in October 1949.  The marriage was terminated by the death of the Veteran in June 1959.  She was paid some death pension benefits in the years immediately after the Veteran's death.  The appellant remarried in July 1962.  Pension benefits were no longer assigned as a result.  That marriage was terminated by divorce in January 1994.  Because the appellant remarried, and her situation does not fit within one of the exceptions set forth in 38 C.F.R. § 3.55 as she remarried prior to January 1, 1971, and that marriage was terminated after November 1, 1990, she may not be considered the surviving spouse of the Veteran for the purposes of receiving death pension benefits.  In fact, the appellant admitted to such during the April 2012 hearing.  As such, her claim must be denied.

In denying this claim, the Board acknowledges the Veteran's World War II service as well as the service of the appellant's second husband and the unfortunate circumstances of the appellant's case.  The Board notes that the appellant's arguments essentially constitute a theory of equitable relief.  Although the Board denies her claim as a matter of law as lacking legal merit, the Board is sympathetic to her claim.  The Board, however, is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

Recognition as the surviving spouse of the Veteran for purposes of the receipt of death pension benefits is denied. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


